                Case 2:18-cv-03042-GMS Document 56 Filed 09/06/19 Page 1 of 2




 1   Geoffrey M. Trachtenberg (SBN # 019338)
     gt@ltinjurylaw.com
 2   Justin Henry (SBN #027711)
     justinhenry@ltinjurylaw.com
 3   LEVENBAUM TRACHTENBERG, PLC
     362 North Third Avenue
 4   Phoenix, Arizona 85003
     Telephone (602) 271-0183
 5   Facsimile (602) 271-4018
 6   Attorneys for Plaintiff
 7                           IN THE UNITED STATES DISTRICT COURT
 8                                  FOR THE DISTRICT OF ARIZONA
 9
         Justin Bogus, a married man,                         Case No. 18-cv-03042-PHX-GMS
10
                      Plaintiff,
11                                                            NOTICE OF SERVICE OF
               v.                                        PLAINTIFF’S OFFER OF JUDGMENT
12
         GEICO Indemnity Company, a Maryland
13       corporation; Danielle Trach and Zachary
         Trach, wife and husband; John Does I-X;
14       Jane Roes I-X; Black Corporations I-X; and
         White Partnerships I-X,
15
                      Defendants.
16
17            Notice is hereby given that Plaintiff Justin Bogus served an Offer of Judgment pursuant to

18   Rule 68 of the Arizona Rules of Civil Procedure on Defendants Danielle Trach, Zachary Trach,

19   and GEICO Indemnity Company on September 6, 20191.

20   ///
21   ///
22   ///
23
     1
24    Although Rule 68 of the Federal Rules of Civil Procedure makes no provision for plaintiffs to
     serve Offers of Judgment, Arizona’s Rule 68 permits a plaintiff to serve an Offer of Judgment.
25   Compare Fed.R.Civ.P. 68 with Ariz.R.Civ.P. 68; see also Goldberg v. Pacific Indemnity Co., 627
26   F.3d 752 (9th Cir. 2010) (suggesting in dicta that Arizona’s Rule 68 may not conflict with Federal
     Rule 68 under the Erie doctrine).
27
28
              Case 2:18-cv-03042-GMS Document 56 Filed 09/06/19 Page 2 of 2




 1          DATED this 6th day of September, 2019.
                                                      LEVENBAUM TRACHTENBERG, PLC
 2
 3                                                    /s/ Justin Henry
                                                      Justin Henry
 4                                                    Attorney for Plaintiff
 5                                 CERTIFICATE OF SERVICE
 6          I hereby certify on September 6th, 2019, I electronically transmitted the foregoing
 7   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
 8   of Electronic Filing to the following CM/ECF registrant:
 9   Sanford K. Gerber, Esq.
     Daniel O. King, Esq.
10   JONES, SKELTON & HOCHULI, PLC
     40 North Central Avenue, Suite 2700
11   Phoenix, Arizona 85004
     Attorneys for Defendants
12
13   /s/ Lisa Balbini
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             - 2-
